DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/21 has been entered.

Claim Objections
Claim 1 is objected to because of the following informalities:  In line 20 of claim 1, “representing” should be replaced with --represents-- to ensure grammatical consistency.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 11-13, 15, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-9, 11, and 12 recite “a number of sensor arrangements” and/or “the/said number of sensor arrangements”. It is unclear if “a number” positively requires multiple sensor arrangements, or if only one sensor arrangement must be provided. A “number of sensors” can be interpreted as including just one, or specifically requiring more than one. In claim 1, only one type of sensor arrangement is recited (the temperature sensor). Is the temperature sensor the only sensor required in claim 1, or is at least one additional sensor required? A recommended correction is to recite “a plurality of sensor arrangements” or “at least one sensor arrangement”, depending on whether one or multiple sensors are positively required.
Claims 13, 15, and 16 are rejected as being dependent upon a claim or claims rejected under 35 U.S.C. 112(b). All claims are examined as best understood.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-9, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Krupke (U.S. Patent No. 8,907,608) in view of Casey (U.S. Patent Application Publication No. 2014/0345812).
Regarding claim 1, Krupke discloses an apparatus for vertically closing an opening, said apparatus comprising:
a fixed element (22, 86) attached to a surface (12) and placed above a window or doorway opening (the operating beam assembly 22 is attached at end 86 above the opening, as shown in Figure 1);
a shielding element (10), said shielding element being configured to be in a first state when said opening is covered by said shielding element and thereby closed [FIG. 1], and a second state when said opening is open (column 4, lines 26-46);

a number of sensor arrangements [FIG. 10]; and
a condition monitoring device (30) configured to receive data from at least one of said number of sensor arrangements (column 10, line 43-column 11, line 5),
wherein at least one of the number of sensor arrangements is a temperature sensor configured to determine a temperature in the motor, wherein the temperature sensor is positioned inside the motor (column 19, lines 38-45 disclose the use of a thermal sensor hardware switch in the AC windings of the motor 28; positioning of the thermal sensor in the windings is a disclosure of the sensor being positioned inside the motor), and
the condition monitoring device is configured to receive data from at least the temperature sensor of the number of sensor arrangements, wherein the data received from the temperature sensor representing a temperature in the motor, and wherein the condition monitoring device is configured to directly or indirectly compare said data with reference data such that a service need and/or a safety issue can be identified (column 19, lines 38-45 discloses a trigger of the thermal sensor in response to excessive heating as well as monitoring of the thermal sensor trigger; the determined level of excessive heating is considered to be reference data, and the monitoring of the sensor trigger is a comparison of the sensor data to the reference data; “Routine Control” step 1130 shown in Figure 11 and described in column 24, lines 20-30 also discloses a comparison of the sensor data to reference data to trigger a thermal overload response).
Krupke does not disclose a roller connected to the fixed element and driven by the motor, on which the shielding element is wound and unwound.
Nonetheless, Casey discloses an apparatus for closing an opening comprising a roller (30; paragraph 0047) connected to a fixed element [FIG. 1]; a shielding element (14) attached to the roller, said shielding element being adapted to be wound on and unwound from said roller (paragraph 0053) and a motor (26) configured to drive said roller to move the shielding element.
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Krupke to have a roller on which the shielding element is wound, as taught by Casey, in order to reduce the space occupied by the door assembly in a lateral direction, or to enable the use of larger or variable size shielding elements while reducing the weight and storage size of the shielding element.
Regarding claim 2, Krupke discloses that at least one of the number of sensor arrangements is capable of detecting a vertical position of said shielding element (column 24, line 62-column 25, line 10).
Regarding claim 4, Krupke discloses that at least one of said number of sensor arrangements is capable of determining a position of a rotating element relative to said fixed element (column 24, line 62-column 25, line 10 discloses determining a position of a rotating optical wheel, which rotates relative to the fixed element 22), but does not disclose a roller.
Nonetheless, Casey discloses an apparatus including a roller (30) and a sensor arrangement capable of detecting a position of said roller relative to a fixed element (paragraph 0070 discloses a detection of rotations of the drive unit, which corresponds to a rotational position of the roller 30). As described with respect to claim 1 above, it would have been obvious to have modified the apparatus of Krupke to have the roller door configuration taught by Casey, in order to reduce the size and/or weight of the shielding element in its retracted and extended positions.
Regarding claim 5, Krupke discloses a first and a second guiding element (14, 16), but does not disclose that one of the sensor arrangements is capable of detecting a position of said shielding element along at least one horizontal axis relative to the guiding elements.
Nonetheless, Casey discloses an apparatus having first and second guiding elements (16) and a sensor arrangement (64) capable of detecting a position of said shielding element (14) along at least one horizontal axis relative to the guiding elements (paragraphs 0049, 0063: the sensor 64 detects movement of the shielding element 14 out of the guiding element in a horizontal direction as shown in Figure 9).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Krupke to include a sensor detecting position along a horizontal axis relative to the guiding element, as taught by Casey, in order to detect 
Regarding claim 6, Krupke discloses a switch (column 14, lines 10-24 disclose buttons corresponding to a switch controlling the motor 28) for controlling said motor, wherein at least one of said number of sensor arrangements is capable of detecting a signal failure between said switch and said motor (column 16, lines 9-36 disclose a power failure signal 1013B; since the switch controlling the motor is not operable without power, the power failure signal 1013B constitutes a signal failure between the switch and the motor).
Regarding claim 7, Krupke discloses that at least one of said number of sensor arrangements is capable of detecting a number of starts and/or stops and/or time of operating of said motor (column 23, line 61-column 24, line 7 discloses that the microcontroller 1000 detects a number of cycles--which inherently includes starts and stops of the motor--as well as a run time of the motor).
Regarding claim 8, Krupke discloses a thermal circuit breaker (the thermal sensor disclosed in column 19, lines 38-45 is configured to open in response to excessive heat, which reads on a thermal circuit breaker) that at least one of the number of sensor arrangements is capable of detecting the state of said thermal circuit breaker (column 31, lines 17-33 discloses detection of thermal overload).
Regarding claim 9, Krupke discloses that at least one of the number of sensor arrangements is an electric current sensor configured to determine an electric current fed to the motor (column 23, lines 30-40) [FIG. 24].
Regarding claim 12, Krupke discloses that the number of sensor arrangements is configured to determine a state of at least one of a circuit switch, a remote controller (53), a radar controller, a safety edge (38), a photocell, a limit switch, and a kill switch. It is noted that only one of the listed sensor arrangements is required by the claim.
Regarding claim 13, Krupke discloses a system comprising at least one apparatus according to claim 1 (as modified by Casey, as set forth above), at least one on-site located data node (1004); and a database (1002); said at least one data node being configured to communicate with said condition monitoring device (1000) and to communicate with said database (it is noted that the terms “data node” and “database” are broadly recited, and no requirements of these elements are set forth in the claims .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Krupke (U.S. Patent No. 8,907,608) in view of Casey (U.S. Patent Application Publication No. 2014/0345812), as applied to claim 1 above, and further in view of EL Tilt Sensor (NPL document), hereinafter referred to as EL. Note: A copy of the EL NPL document has been provided with this Office Action.
Regarding claim 3, Krupke, as modified above, discloses the fixed element, but does not disclose a sensor arrangement capable of detecting an inclination of said fixed element about at least one axis.
Nonetheless, EL discloses a sensor capable of detecting an inclination of a fixed element about at least one axis (page 1 discloses a sensor that is attached to a fixed structure and is configured to detect changes in inclination).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Krupke, as modified above, to include the sensor detecting inclination taught by EL, in order to enable detection of movement of the fixed element that could result in misalignment and damage to the assembly, so as to alert a user to a need for maintenance or repair.

Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Krupke (U.S. Patent No. 8,907,608) in view of Schafer (U.S. Patent No. 8,026,809).
Regarding claim 1
Nonetheless, Schafer discloses an apparatus for closing an opening comprising a roller (2) connected to a fixed element [FIG. 1]; a shielding element (1) attached to the roller, said shielding element being adapted to be wound on and unwound from said roller (column 6, lines 62-65) and a motor (8) configured to drive said roller to move the shielding element.
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Krupke to have a roller on which the shielding element is wound, as taught by Schafer, in order to reduce the space occupied by the door assembly in a lateral direction, or to enable the use of larger or variable size shielding elements while reducing the weight and storage size of the shielding element.
Regarding claim 11, Krupke discloses the number of sensor arrangements, but does not disclose a vibration sensor configured to determine a vibration of the apparatus.
Nonetheless, Schafer discloses an apparatus including a vibration sensor (21) configured to determine a vibration of the apparatus (column 7, lines 26-34).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Krupke to include the vibration sensor taught by Schafer, in order to reduce power consumption by deactivating unnecessary sensors or other elements of the assembly when the door is not being operated.

Claims 1, 13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Krupke (U.S. Patent No. 8,907,608) in view of Nagare (U.S. Patent No. 7,389,807).
Regarding claims 1 and 13, Krupke discloses the invention as claimed (as described above) but does not disclose a roller connected to the fixed element and driven by the motor, on which the shielding element is wound and unwound.
Nonetheless, Nagare discloses an apparatus for closing an opening comprising a roller (3) connected to a fixed element (2) [FIGS. 1, 11]; a shielding element (1) attached to the roller, said shielding element being adapted to be wound on and unwound from said roller (column 4, lines 43-50) and a motor (19) configured to drive said roller to move the shielding element.
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Krupke to have a roller on which the shielding element is wound, as taught by Nagare, in order to reduce the space occupied by the door assembly in a lateral direction, or to enable the use of larger or variable size shielding elements while reducing the weight and storage size of the shielding element.
Regarding claims 15 and 16, Krupke discloses the motor but does not disclose a roller.
Nonetheless, Nagare discloses an apparatus including a motor (19) arranged inside of a roller (3) [FIG. 11]. As described with respect to claim 1 above, it would have been obvious to have modified the apparatus of Krupke to have the roller door configuration taught by Nagare, in order to reduce the size and/or weight of the shielding element in its retracted and extended positions.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9, 11-13, 15, and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABE L MASSAD whose telephone number is (571)272-6292. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/ABE MASSAD/Examiner, Art Unit 3634